Smith, Judge.
In case number 57194 appellants appeal from the trial court’s decree which denied their motion to set aside *720an order striking their answer to appellee’s complaint and which affirmed a default judgment entered against them. In case number 57283 appellants contend the trial court erroneously granted appellee’s motion for a supersedeas bond concerning the aforementioned default judgment. We affirm the trial court in both instances.
Submitted February 7, 1979 —
Decided April 9, 1979 —
Rehearing denied April 30, 1979 —
Torin D. Togut, for appellants.
Greene, Buckley, DeRieux & Jones, Robert C. Lamar, for appellee.
1. Appellee’s motions to dismiss the appeals and appellants’ motion to supplement the record are all denied.
2. This negligence action was set for trial on September 11, 1978. On August 31, 1978, the trial calendar for September 11, 1978, was published in the official organ of DeKalb County. This calendar, as published, properly listed this case. Therefore, we find meritless appellants’ contention that they had not received notice of the trial date. Gregson v. Webb, 143 Ga. App. 577(2) (239 SE2d 230) (1977). On September 11 the court twice called the case for trial and, appellants failing to appear to answer the call, the court, pursuant to the three-minute rule (Rule 41 of superior courts (Code Ann. § 24-3341)), entered an order striking their answer. Contrary to appellants’ contention, the record reveals no error in the court’s proceedings. See Gregson v. Webb, supra, at (3) and Strother v. Hill Aircraft &c. Corp., 145 Ga. App. 116 (243 SE2d 262) (1978).
3. We fail to ascertain how appellants have been harmed by the trial court’s sustention of appellee’s motion for a supersedeas bond.

Judgment affirmed.


Quillian, P. J., and Birdsong, J., concur.